                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              ROCK HILL DIVISION

Mary Teresa Doherty,                            Case No. 0:19-211-TLW

                PLAINTIFF

         v.
                                                               Order
State Farm Fire & Casualty Company;
and Jay Killen Insurance Agency, Inc.,

                DEFENDANTS



         This matter is before the Court for review of the magistrate judge’s Report and

Recommendation (Report) regarding Defendants’ motion to dismiss this case based

on Plaintiff’s alleged failure to comply with discovery and a court order. The Court

notes that the magistrate judge analyzed Defendants’ motion to dismiss in detail. In

the Report, the magistrate judge also raised the issue of the Court’s subject matter

jurisdiction over this case. See ECF No. 41 at 11 n.2. However, this issue was not

addressed in detail in the Report. The Court concludes that it would be appropriate

for the magistrate judge to prepare a Report and Recommendation on this issue, as

the magistrate judge previously directed the parties to brief this issue and they have

done so. ECF Nos. 14, 16, 17. The Court does not make a determination as to whether

further briefing will be required, but will leave that determination to the magistrate

judge.

         Accordingly, this matter is REMANDED to the magistrate judge for

preparation of a Report and Recommendation analyzing whether the Court has



                                            1
subject matter jurisdiction in this case.

      IT IS SO ORDERED.

                                        s/ Terry L. Wooten
                                        Terry L. Wooten
                                        Senior United States District Judge

April 14, 2020
Columbia, South Carolina




                                            2
